White, Presiding Judge.
On the 2d day of July, 1883, when the assault with intent to murder which is charged in the indictment in this case was committed, Del Kio, the town or place in which it was committed, was as then defined within the territorial limits of Kinney county. By act approved 24th of March, 1884, the nineteenth legislature passed an„act entitled “An act to create the county of Yal Yerde, and to provide for its organization.” (Gen’l laws 19th leg., pp. 48, 49.) That portion of Kinney county which was taken to form Yal Yerde county comprised within its limits the town of Del Rio, where the offense charged was committed. Yal Yerde county had become fully organized before this case was tried, to wit, 18th September, 1885, in the district court of Kinney county.
The question is, Did the district court of Kinney county have jurisdiction to try the case, the indictment having been found in Kinney county before the county of Yal Yerde was created?
Mr. Bishop says: “By the common law crimes are local, to be prosecuted in the county of their commission; only in such county *409can the grand jury inquire of them. Even where a county is divided, a criminal act done before the division is to be prosecuted in the particular new county in which is the place of the offense. The offense is against the State; the trial in the new county.” (7 Bish. Crim. Proc., § 49. See, also, Nelson v. The State, 1 Texas Ct. App., 41; Weller v. The State, 16 Texas Ct. App., 206.)
After the organization of Yal Yerde county the cause should have been transferred to the district court of that county for trial. Because the district court of Iiinney county had lost its jurisdiction of the case in the creation of Yal Yerde county, judgment is reversed and cause remanded that it may be transferred to Yal Yerde county for a new trial.

Reversed and remanded.

[Opinion delivered November 18, 1885.]